DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on June 6, 2022 have been entered.  The claims pending in this application are claims 68, 70-75, and 81-88 wherein claim 81 has been withdrawn due to the restriction requirement mailed on August 25, 2020.  Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on June 6, 2022. Claims 68, 70-75, and 82-88 will be examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 68, 70-75, and 82-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 is rejected as vague and indefinite in view of step f). Since the specification teaches that “[T]hrough sequence error during processing, the tag may very occasionally mutate, creating the appearance of a new tagged nucleic acid molecule. But if the set of tags are sufficiently large, the tagged nucleic acid molecules will generally differ at more than one nucleotide, and so tagged nucleic acid molecules that differ by a single nucleotide can (optionally) be ignored when counting” (see paragraph [0297] of US 20190/153535 A1, which is US publication of this instant case), the specification indicates that a sequence error in step f) of the claim is from each tags of tagged nucleic acid molecules. Since step f) does not indicate how 
sequence error can be counted by ignoring unique tagged nucleic acid molecules that differ by a single nucleotide relative to other unique tagged nucleic acid molecules that map to the same location on the genome, one skilled in the art would not understand the metes and bounds of step (f). Does the phrase “counting for sequence error by ignoring unique tagged nucleic acid molecules that differ by a single nucleotide relative to other unique tagged nucleic acid molecules that map to the same location on the genome” in step f) means “avoiding sequence errors by ignoring single nucleotide mutants of the unique tagged nucleic acid molecules that map to the same location on the genome”. Please clarify. 
Claim 87 is rejected as vague and indefinite. Since claim 68 requires generating tag associated sequence reads by sequencing the amplified unique tagged nucleic acid molecules of step (c), this indicate that the tag associated sequence reads are generated from the amplified unique tagged nucleic acid molecules of step (c). Although claim 87 is dependent on claim 68, since claim 87 requires that the tag associated sequence reads are generated from nucleic acids originating from: a single species, a single cell, two or more organisms, two or more species, or from a population of microbes, claims 68 and 87 do not correspond each other. Please clarify. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68, 70-75 and 82-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,947,589 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 68-75 and 82-88 in this instant application are not identical to claims 1-18 of U.S. Patent No.10,947,589 B2, since the content of U.S. Patent No.10,947,589 B2 indicates that the PCR primers can be region specific PCR primers (see column 25), in an embodiment of the methods, segments of the genomic material are produced by restriction endonuclease digestion, mechanical shearing,  heating, or sonication (see column 12), the nucleic acid tags can be double-stranded (see column 24), the polymerase can be a polymerase having 3’ to 5’ proofreading activity and in an embodiment of the methods, a polynucleotide tail is added using a terminal transferase (see column 9), and the tagged nucleic acid can generated from a single organism or two or more organisms or a single cell of each organisms or a population of microbes (see column 10), claims 1-18 of U.S. Patent No. 10,947,589 B2 are directed to the same subject matter and fall entirely within the scope of claims 68, 70-75 and 82-88 in this instant application.  In other words, claims 68, 70-75 and 82-88 in this instant application are anticipated by claims 1-18 of U.S. Patent No. 10,947,589 B2. 
Response to Arguments
In page 10, last paragraph of applicant’s remarks, applicant argues that “applicant will consider filing a Terminal Disclaimer over the cited patents and applications once the claims are found to be otherwise patentable”. 
	The above argument has been fully considered but it is not persuasive toward the withdrawal of the rejection because applicant has not filed a terminal disclaimer yet. 

Conclusion
8.	No claim is allowed. 
9.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 22, 2022